DETAILED ACTION
1.	This action is in response the communications filed on 10/16/2020 in which claims 1, 4,
10, 19, and 24 are amended, claim 3 is cancelled, claim 25 is new, therefore, claims 1, 2, and 4-25 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020, 10/16/2020, 11/09/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (“A rear-end collision prediction scheme based on deep learning in the Internet of Vehicles”) in view of Breed (US 20050060069 A1).
In regard to claim 1, Chen teaches: A vehicle comprising:
a sensor configured to capture first vehicle data; 
a transceiver configured to receive second vehicle data from a sensor of another vehicle; (Chen, p. 193, "the IoV is quickly developing from a series of sensing technologies that offer information to chauffeurs and upload the filtered sensor data to centralized processing equipment to define performance metric functions and optimize them through exchanging sensor inputs [e.g. first / second  vehicle data] among vehicles."; p. 199, 4. Simulation and analysis, "The vehicles are equipped with (i) the speed and braking-pressure sensors [a sensor / a sensor of another vehicle], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles [another vehicle] and RSU, and (iii) GPS devices capable of providing accurate information on the vehicle’s location. The gender, age, driving style and experience of the chauffeurs are available from the vehicle’s built-in driver profile (BDP) system."; "Upon data collection [e.g. first / second  vehicle data] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; first vehicle data can be data coming from on-board vision camera; second vehicle data can be data from inter-vehicle communication)
… a cooperative learning neural network trained on the first vehicle data and the second vehicle data to detect a crash condition; and (Chen, "The RSU collects the traffic data from the vehicles connected to each other and is combined together with the controller of the BP neural network [a cooperative learning neural network] to warn the vehicle to take safety measures if necessary"; "we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]")
Chen fails to teach, but Breed teaches: a processor configured to: use… (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 [a processor] can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63…")
a controller configured to adjust an operation of the vehicle based on the detection of the crash condition. (Breed, [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0635] "As illustrated in FIG. 5, the vehicle accident avoidance system is implemented using a variety of microprocessors [a controller] and electronic circuits 100 to interconnect and route various signals between and among the illustrated subsystems."; [0642] "Three servos are provided for controlling the vehicle [adjust an operation] during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72, and the throttle servo 74. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle. (Breed [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention")
In regard to claims 2 and 20, Chen and Breed teach: The vehicle of claim 1, wherein the processor is configured to detect the crash condition (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements.") within a threshold time that is based at least in part on the crash condition. (Chen, p.194 left col. "Since a smart active safety control system comes from accurate state determinations, a considerable amount of researches that focus on this field have been proposed. In general, these studies could further be classified into two categories: the time-to-collision (TTC) and distance-to-collision (DTC) scales. The hypothesis of TTC analysis is usually a decision threshold regarding the active safety system’s activation or behavior change, which is often designed with TTC < Tthreshold [a threshold time].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
In regard to claims 4, Chen and Breed teach: The vehicle of claim 1, wherein the controller is configured to adjust the operation of the vehicle by adjusting a speed of the vehicle, a heading of the vehicle, or both. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [heading], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle. (Breed [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention")
In regard to claim 5, Chen and Breed teach: The vehicle of claim 1, wherein the first vehicle data comprises a speed, a location, an environmental condition, a direction or a component condition of the vehicle, or a combination thereof. (Chen, "The sensing layer is responsible for the perception of information with regard to the environment, road, drivers and statuses of vehicles using wireless communication and proximity sensing techniques"; "The factors chosen in this paper are the most influential on vehicular collision, and they encompass the road or driveway type (A), driver statuses (B), environment conditions (C), braking intervention (D), vehicle velocity (E), and inter-vehicle distance (F ).")
In regard to claim 6 and 22, Chen and Breed teach: The vehicle of claim 1, wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chen, "Thus, we select the BP neural network to model the car-following case and predict the risk of rear-end collisions in our work.")
In regard to claim 7, Chen and Breed teach: The vehicle of claim 1, wherein the transceiver is configured to receive the second vehicle data from one or more sensors of a second vehicle. (Chen p. 193, "the IoV is quickly developing from a series of sensing technologies that offer information to chauffeurs and upload the filtered sensor data to centralized processing equipments to define performance metric functions and optimize them through exchanging sensor inputs [e.g. first / second  vehicle data] among vehicles."; p. 199, 4. Simulation and analysis, "The vehicles are equipped with (i) the speed and braking-pressure sensors [one or more sensors of a second vehicle], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles [e.g. second vehicle] and RSU"; "Upon data collection or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; "The sensing layer is responsible for the perception of information with regard to the environment, road, drivers and statuses of vehicles using wireless communication and proximity sensing techniques [receiving data]... The principle task of the application layer is to send the current state of a vehicle to other vehicles nearby.")
In regard to claim 8, Chen and Breed teach: The vehicle of claim 7, wherein the processor is configured to detect the crash condition (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance [crash condition] system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements.") further based at least on a distance between the vehicle and the second vehicle. (Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a distance] Less than 20 m/5 m/1 m is 1/0.5/0")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
In regard to claim 9, Chen teaches: The vehicle of claim 1, wherein the transceiver is further configured to send the first vehicle data to one or more additional vehicles. (Chen "Upon data collection or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; "The sensing layer is responsible for the perception of information with regard to the environment, road, drivers and statuses of vehicles using wireless communication and proximity sensing techniques [sending data]... The principle task of the application layer is to send the current state of a vehicle to other vehicles [additional vehicles] nearby.")
In regard to claim 19, Chen teaches: A crash detection system comprising: 
a first wireless communication device comprising: a first sensor configured to capture first vehicle data; a first transceiver, the first transceiver configured to transmit the first vehicle data from the first sensor and to receive second vehicle data from a second sensor of a second wireless communication device; and (Chen, p. 193, "the IoV is quickly developing from a series of sensing technologies that offer information to chauffeurs and upload the filtered sensor data to centralized processing equipments to define performance metric functions and optimize them through exchanging sensor inputs [e.g. first / second  vehicle data] among vehicles [e.g. a first/second wireless communication device]."; p. 199, 4. Simulation and analysis, "The vehicles are equipped with (i) the speed and braking-pressure sensors [e.g. a first/second sensor], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles [e.g. a second wireless communication device] and RSU, and (iii) GPS devices capable of providing accurate information on the vehicle’s location. The gender, age, driving style and experience of the chauffeurs are available from the vehicle’s built-in driver profile (BDP) system."; "Upon data collection [e.g. first / second  vehicle data] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; first vehicle data can be data coming from on-board vision camera; second vehicle data can be data from inter-vehicle communication)
a processing device configured to use a cooperative learning neural network to utilize both the first vehicle data and the second vehicle data to detect a crash condition; and (Chen , "To do so, each node in the IoV is equipped with a microprocessor and attached to a road-side unit (RSU). The RSU [a processing device] collects the traffic data from the vehicles connected to each other and is combined together with the controller of the BP neural network to warn the vehicle to take safety measures if necessary"; "3.3. Training of the GA-optimized BP neural network"; "In the practical road environment, there are so many collision influencing factors that it is too complicated to forecast the vehicular collisions by accounting for all of those factors. Inspired by the discussion in [2], we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]")
Chen fails to teach, but Breed teaches: a controller configured to adjust an operation of the vehicle based on the detection of the crash condition. (Breed, [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos [e.g. a controller] are provided for controlling the vehicle [adjust an operation] during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72, and the throttle servo 74. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
In regard to claim 21, Chen teaches: The crash detection system of claim 19, wherein each of the first wireless communication device and the second wireless communication device is installed respectively on a first and second vehicle, (Chen, p. 199, 4. Simulation and analysis, "The vehicles are equipped with… (ii) DSRC or WAVE communicating devices [wireless communication device] that enable communication with other vehicles and RSU, and …")
wherein the first vehicle data and the second vehicle data each comprises a speed, a location, an environmental condition, a direction or a component condition of the first and second vehicle, respectively. (Chen, "The factors chosen in this paper are the most influential on vehicular collision, and they encompass the road or driveway type (A), driver statuses (B), environment conditions (C), braking intervention (D), vehicle velocity (E), and inter-vehicle distance (F ).")
In regard to claim 23, Chen and Breed teach: The crash detection system of claim 21, wherein the processing device is further configured to (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0010] "The present invention still further relates to the use of Kalman filters, neural networks, combination neural networks and neural-fuzzy rule sets or algorithms for recognizing and categorizing obstacles and generating and developing optimal avoidance maneuvers where necessary.") train one or more weights of the cooperative learning neural network using a combination of the first vehicle data and the second vehicle data, (Chen "3.3. Training of the GA-optimized BP neural network"; "A. After determining the system structure, we preprocess the training samples for the BP neural network"; "In the practical road environment, there are so many collision influencing factors that it is too complicated to forecast the vehicular collisions by accounting for all of those factors. Inspired by the discussion in [2], we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]"; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [weights] and threshold based on Eqs. (14) and (15), respectively...") wherein the one or more weights are indicative of one or more objects. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree. [object]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including function for detecting objects. Doing so would allow the device to be suitable for an early blind spot detector design and to detect the number of classes of objects that are desired. (Breed [0351], "This might be suitable for an early blind spot detector design. The number of outputs depends on the number of classes of objects that are desired.")
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Breed in further view of Kim ("Transfer Learning for Automated Optical Inspection")
In regard to claim 10, Chen teaches: A method comprising:capturing, by a sensor of a vehicle, first vehicle data; (Chen, p. 199, 4. Simulation and analysis, "The vehicles are equipped with (i) the speed and braking-pressure sensors [a sensor of a vehicle], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles and RSU, and (iii) GPS devices capable of providing accurate information on the vehicle’s location [e.g. first vehicle data]. The gender, age, driving style and experience of the chauffeurs are available from the vehicle’s built-in driver profile (BDP) system."; "Upon data collection [e.g. first vehicle data] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; first vehicle data can be speed, data coming from on-board vision camera, etc.)
… the one or more weights are associated with one or more crash conditions; (Chen ,"(2) Determine the number of input nodes, The input nodes of our BP neural network consist of the collision-influencing factors."; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [weights] and threshold based on Eqs. (14) and (15), respectively..."; p. 198 left col. "... for the gradient descent method, the correction to the vector of coefficient arrays is proportional to the gradient of the collision probability error function E at the current location.")
Chen fails to teach, but Breed teaches: receiving, at a transceiver of the vehicle… from an additional vehicle, (Breed, Fig. 5 and Fig. 6, [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; Breed teaches receiving information from other vehicles. Kim teaches Weight transferring.)
by a processor of the vehicle, using the one or more weights of the cooperative learning neural network to detect a crash condition based on the first vehicle data; and (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 [a processor of the vehicle] can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data [first vehicle data]. More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident [a crash condition] avoidance system ..."; Kim teaches one or more weights of the neural network)
by a controller of the vehicle, adjust an operation of the vehicle based on the detection of the crash condition. (Breed, [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos [e.g. a controller] are provided for controlling the vehicle [adjust an operation] during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72, and the throttle servo 74. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
Chen and Breed fail to teach, but Kim teaches: … one or more weights of the cooperative learning neural network… (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred to the target network up to convolutional layers..."; Based on spec. [0025], cooperative learning neural networks 126 may receive weights generated from another neural network 128 in another vehicle, Kim teaches the weights are received/transferred from another neural network, and Chen teaches the key element vehicle)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen and Breed to incorporate the teachings of Kim by including weight transferring. Doing so would achieve much higher performance than using fixed transferred weights. (Kim, p. 2518 "However, even when the two datasets are similar to each other, it has been reported that fine-tuning the transferred weights achieves much higher performance than using fixed transferred weights [12]–[14].")
In regard to claim 11, Chen, Breed and Kim teach: The method of claim 10, wherein detecting the crash condition occurs within a threshold time that is based at least in part on the crash condition. (Chen, p.194 left col. "Since a smart active safety control system comes from accurate state determinations, a considerable amount of researches that focus on this field have been proposed. In general, these studies could further be classified into two categories: the time-to-collision (TTC) and distance-to-collision (DTC) scales. The hypothesis of TTC analysis is usually a decision threshold regarding the active safety system’s activation or behavior change, which is often designed with TTC < Tthreshold [a threshold time].")
In regard to claim 12, Chen, Breed and Kim teach: The method of claim 10 further comprising adjusting an operation of the vehicle based on the detection of the crash condition, by: adjusting a speed of the vehicle, adjusting a heading of the vehicle, or both. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [heading], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
In regard to claim 13, Chen, Breed and Kim teach: The method of claim 10, wherein the first vehicle data comprises a speed, a location, an environmental condition, a direction or a component condition of the vehicle, or a combination thereof. (Chen, "The sensing layer is responsible for the perception of information with regard to the environment, road, drivers and statuses of vehicles using wireless communication and proximity sensing techniques"; "The factors chosen in this paper are the most influential on vehicular collision, and they encompass the road or driveway type (A), driver statuses (B), environment conditions (C), braking intervention (D), vehicle velocity (E), and inter-vehicle distance (F ).")
In regard to claim 14, Chen, Breed and Kim teach: The method of claim 10, wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chen, "Thus, we select the BP neural network to model the car-following case and predict the risk of rear-end collisions in our work.")
In regard to claim 15, Chen teaches: The method of claim 10 further comprising training the cooperative learning neural network using a combination of the first vehicle data and the second vehicle data. (Chen "3.3. Training of the GA-optimized BP neural network"; "A. After determining the system structure, we preprocess the training samples for the BP neural network"; "In the practical road environment, there are so many collision influencing factors that it is too complicated to forecast the vehicular collisions by accounting for all of those factors. Inspired by the discussion in [2], we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]")
In regard to claim 16, Chen teaches: The method of claim 15, wherein training the cooperative learning neural network using the combination of the first data and the second data occurs when the additional vehicle is within a threshold distance of the first vehicle. (Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a distance] Less than 20 m/5 m/1 m is 1/0.5/0")
In regard to claim 17, Chen teaches: The method of claim 15, wherein training the cooperative learning neural network comprises generating weights for the cooperative learning neural network. (Chen "(2) Determine the number of input nodes, The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance [second vehicle data], speed, road environment and braking capability."; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [weights] and threshold based on Eqs. (14) and (15), respectively...")
In regard to claim 18, Chen, Breed and Kim teach: The method of claim 17, wherein the weights are indicative of an object. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree. [object]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including function for detecting objects. Doing so would allow the device to be suitable for an early blind spot detector design and to detect the number of classes of objects that are desired. (Breed [0351], "This might be suitable for an early blind spot detector design. The number of outputs depends on the number of classes of objects that are desired.")
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Breed in further view of Bleiweiss (US 20170091953 A1)
In regard to claim 24, Chen and Breed teach: The crash detection system of claim 19, wherein the processing device is configured to: (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0010] "... the invention further relates to an inter-vehicle and vehicle to infrastructure communication systems for transmitting GPS or DGPS position data, velocities, headings, as well as relevant target data to other vehicles for information and control action.)
determine whether the second wireless communication device is within a threshold distance from the first wireless communication device; and (Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a threshold distance] Less than 20 m/5 m/1 m is 1/0.5/0")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
Chen and Breed fail to teach, but Bleiweiss teaches: train the cooperative learning neural network further based on whether the first vehicle is within the threshold distance of the second vehicle. (Bleiweiss, [0032] "FIG. 3 is an illustration of an object proposal based on depth data. In FIG. 3, a foreground object 300 is segmented into three regions 302A, 302B, and 302C based on the depth data. Using depth data, certain pixels 304A, 304B, 304C are identified in each of the regions 302. For example, a threshold distance may be used to filter background pixels from foreground pixels, where the foreground pixels include the ones associated with the object 300. Only the pixels 304 that are identified are transmitted to the cloud for additional processing."; [0002] "Object recognition is the process of finding and identifying objects in images or videos. Typical approaches for object recognition use a trainable classifier."; [0028] "The classifier may be a convolutional neural network (CNN or ConvNet)..."; Breed teaches first and second vehicle. Bleiweiss teaches only objects/vehicles are in the threshold distance are transmitted to the remote trainable classifier.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen and Breed to incorporate the teachings of Bleiweiss by including depth data. Doing so would extract relevant objects for further processing and increase efficiency. (Bleiweiss, [0020] "A local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing."; [0031] "In an embodiment, to increase efficiency, the local device compresses the image data before sending it to the cloud. In one aspect, rather than stream the video data all the time, interesting object proposals are segmented using depth data and only that segmented data is streamed to the cloud.")
In regard to claim 25, Chen, Breed, and Bleiweiss teach: The crash detection system of claim 1, wherein the processor is configured to: (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0010] "... the invention further relates to an inter-vehicle and vehicle to infrastructure communication systems for transmitting GPS or DGPS position data, velocities, headings, as well as relevant target data to other vehicles for information and control action.)
determine whether the another vehicle is within a threshold distance from the vehicle; and
(Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a threshold distance] Less than 20 m/5 m/1 m is 1/0.5/0")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle.
train the cooperative learning neural network further based on the determination. (Bleiweiss, [0032] "FIG. 3 is an illustration of an object proposal based on depth data. In FIG. 3, a foreground object 300 is segmented into three regions 302A, 302B, and 302C based on the depth data. Using depth data, certain pixels 304A, 304B, 304C are identified in each of the regions 302. For example, a threshold distance may be used to filter background pixels from foreground pixels, where the foreground pixels include the ones associated with the object 300. Only the pixels 304 that are identified are transmitted to the cloud for additional processing."; [0002] "Object recognition is the process of finding and identifying objects in images or videos. Typical approaches for object recognition use a trainable classifier."; [0028] "The classifier may be a convolutional neural network (CNN or ConvNet)..."; only objects/vehicles are in the threshold distance are transmitted to the remote trainable classifier.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen and Breed to incorporate the teachings of Bleiweiss by including depth data. Doing so would extract relevant objects for further processing and increase efficiency. 
Response to Arguments
Applicant's arguments filed on 10/16/2020 with respect to rejections under 35 U.S.C. 101 have been fully considered and are sufficient to overcome the rejection because independent claims 1, 10, and 19 are amended to include the features of claim 3. Therefore, the 101 rejection has been withdrawn.
Applicant's arguments filed on 10/16/2020 with respect to rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive: 
Applicant argues: (see p. 8 middle, claims 1 and 19): “… no portion of the related work described in Chen or any other portion of Chen discloses combing the first vehicle data and the second vehicle data in the vehicle in a trained cooperative learning neural network.”
Examiner respectfully disagrees: In Chen, the BP neural network is trained on the data of “vehicle itself” and “other vehicles,” and therefore Chen teaches the limitation as recited. The claim only requires using a neural network trained on the first vehicle data and the second vehicle data. It does not require combining the first vehicle data and the second vehicle data in the vehicle, or using a neural network trained on those data in the vehicle.
Applicant argues: (see p. 8 bottom, claims 1 and 19): “… Chen offloads the vehicle data to a RSU rather than one of the vehicles itself also receiving data from another vehicle and use a cooperative learning neural network trained based on the received data. Thus, Chen does not disclose at least ‘a processor [in the vehicle]…’”
Examiner respectfully disagrees: The claim requires data coming from a sensor of another vehicle, and Chen teaches the feature in Section 4 (“DSRC or WAVE communicating devices that enable communication with other vehicles and RSU”). However, the claim does not preclude information from a sensor of another vehicle coming via another unit (e.g. RSU in Chen). If the first vehicle receive data from a sensor of another vehicle through the RSU, the data is still coming from a sensor of another vehicle. The limitation as recited does not require that first vehicle receiving the data from the second vehicle directly. 
Further, the claim requires a vehicle comprises a processor, and Breed teaches this feature, a processor in the vehicle. The claim also requires using a neural network trained on those data, but does not require using the neural network is in the vehicle. Chen teaches using the BP neural network trained on first vehicle data and second vehicle data. 
Applicant argues: (see p. 9 top, claims 1 and 19): “… in no way corresponds to capturing first vehicle data, receiving second vehicle data from another vehicle, and use a cooperative learning neural network trained based on the first and second vehicle data by a processor of the vehicle.”
Examiner respectfully disagrees: As previously explained, the claim requires data coming from a sensor of another vehicle, and Chen teaches the feature: (1) IoV with sensing technologies provides data (e.g. sensor inputs) exchange among vehicles, and (2) communicating devices enable communication with other vehicles and RSU. The limitation as recited does not require that first vehicle receiving the data from the second vehicle directly. Further, the claim requires a vehicle comprises a processor, but does not require using the neural network by the processor in the vehicle. Therefore, Chen teaches the feature by using the BP neural network trained on first vehicle data and second vehicle data.
Applicant argues: (see p. 9 middle, claim 10): “Chen discloses using a road-side unit (RSU) to collect the traffic data from vehicles and is combined together with the controller of the BP neural network to warn the vehicle (see Chen, section 3.2). Accordingly, Chen offloads the vehicle data to a RSU… Chen does not disclose at least ‘capturing, by a sensor of a vehicle, first vehicle data; receiving, at a transceiver of the vehicle…’”
Examiner respectfully disagrees: claim 10 requires capturing data from a sensor of a first vehicle. Chen teaches the capturing feature on p. 199, section 4. Simulation and analysis ("The vehicles are equipped with (i) the speed and braking-pressure sensor"). Also, claim 10 requires receiving data at the transceiver of the vehicle. Breed teaches the receiving feature with a transceiver in the vehicle in Fig 5. However, weight transferring is a new limitation, therefore the argument of this new feature is moot, see below (reference Kim). 
Further, the claim does not preclude information from a sensor of another vehicle being coming via another unit (e.g. RSU in Chen). If the first vehicle receive data from a sensor of another vehicle through the RSU, the data is still coming from a sensor of another vehicle. The limitation as recited does not require that first vehicle receiving the data from the second vehicle directly.
Applicant's arguments filed on 10/16/2020 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:
Applicant argues: (see p. 9 middle, claim 10): “Nothing in Chen discloses one of the vehicles itself receiving one or more weights of a neural network from another vehicle to detect a crash condition… Chen does not disclose at least… ‘…receiving… one or more weights of a cooperative learning neural network…’”
Examiner respectfully disagrees: The arguments do not apply to the reference (Kim) being used in the current rejection.-
Applicant argues: (see p. 10 bottom, claim 24 and 25): “Chen does not disclose using the inter-vehicle distance to determine whether to use the data from the other vehicle to train the neural network”
Examiner respectfully disagrees: The arguments do not apply to the reference (Bleiweiss) being used in the current rejection.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  (a) Young ("Highway Vehicle Accident Reconstruction Using Cooperative Collision Warning Based Motor Vehicle Event Data Recorder") teaches Cooperative Collision Warning (CCW) mechanism exchanging static and dynamic vehicle information with neighboring vehicles through inter-vehicle wireless communications, and all vehicles equipped with CCW-based MVEDR. Quanturn-Tuned Back-Propagation Neural Network (QT-BPNN) is used to predict the probability of collision. (b) Chang ("Simulation and Implementation of High-Performance Collision Warning System for Motor Vehicle Safety Using Embedded ANFIS Prediction") teaches an Adaptive Network-based Fuzzy Inference System using data from host vehicle (HV) and other vehicle (OV).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122